                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:16-CV-00301-FL

DAVID DWIGHT MITCHELL, Jr.,         )
                                    )
                  Plaintiff,        )
                                    )
       v.                           )
                                    )                ORDER
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security                     )
                                    )
                  Defendant.        )
___________________________________ )


      Plaintiff’s counsel filed a motion for approval of attorney fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), seeking fees in the amount of

$24,504.50. Attorney’s fees under section 206(b) are paid from past-due benefits

awarded to a successful claimant. 42 U.S.C. § 406(b).

      Plaintiff was previously awarded attorney’s fees under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $5,750.00. Plaintiff’s motion

indicates that the EAJA fees were not paid to Plaintiff’s counsel.

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.
      It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C.

                            24,504.50
§ 406(b) in the amount of $_____________.
                       31st
      SO ORDERED this ________ day of May, 2019.



                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                DISTRICT COURT JUDGE




                                            2
